DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claim, 20 in the reply filed on January 27, 2021 is acknowledged.
Claims 1-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 27, 2921.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al., (hereafter Clark), US Patent Application Publication No. 2014/0311694 A1 in view of GB 1341328, (hereafter GB’328).
	With regard to claim 20, Clark teaches a process of making paper, by the wet-laying technique (¶-0094]), the paper that can be used to make all type of papers product (¶ [0163]-[0173]), using a composition including a mixture/blend of cellulose fibers, including recycled fibers (¶-[0038]), and a multicomponent fiber having a denier of less than 3, (abstract), and containing a water dispersible part and a water non-dispersible part, the water non-dispersible including cellulose ester, ¶-[0146]. In the making of the paper composition the water dispersible part dissolves leaving the water non-dispersible fibers in the slurry; see ¶-[0072]. Note that the fibers are staple fibers, since they are short cut fibers which meets the definition of staple or at the very least cutting to the length of staple fibers would have been obvious to one of ordinary skill in the art. Moreover Clark teaches that the fibers can be cut staple; see ¶-[0162]. The amount of the fibers could be less than 30%; see ¶-[0038]-[0039] and claims 3-4. Clark also teaches the use of the same additives; see ¶-[0041] and [0065]. Even though Clark does not teach the reuse of a broke to make another composition while leaving the broke system operational during the change-over, the continuous reuse of broke in papermaking is a common process and reusing it during changing or malfunction of the system is also known as taught by GB’328; see page 1, lines 70-99, and therefore re-using the broke of the primary reference, Clark, during a change-over to another composition would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the broke generated by the system were used to make another product with different composition. This is even more evident if the other composition differs only in the amount of cellulose and/or CE staple fibers in the composition1. Note that Clark teaches the co-refining of the pulps, i.e., fibers; see ¶-[0103] and [0194].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ellery et al., (hereafter Ellery), US Patent No. 5,631,078 view of GB 1341328, (hereafter GB’328).
	With regard to claims 1-2, 7-9 and 14, Ellery teaches a product, i.e., a film, which is made by the wet-laying technique from a composition of mixture of cellulose and cellulose ester fibers in proportions 20-85 of acetate ester fibers and 80-15 of cellulose fibers water and additives; see abstract, column 2, lines 1-14, and examples. Ellery teaches that the acetate fibers have denier between 1 to 30 with average length between 1 to 7 mm; see column 2, lines 38-42 and teaches the use of additives in the composition; see example 1, which uses starch and sizing agents, i.e., alkyl ketene dimer (AKD). Ellery is silent with regard to the refining of the fibers together said process are common in the art and considered obvious absent showing of unexpected results.2 Even though Ellery does not teach the reuse of a broke to make another composition while leaving the broke system operational during the change-over, the continuous reuse of broke in papermaking is a common process and reusing it during changing or malfunction of the system is also known as taught by GB’328; see page 1, lines 70-99, and therefore re-using the broke of the primary reference, Ellery, during a change-over to another composition would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the broke generated by the system were used to make another product with different composition. This is even more evident if the other composition differs only in the amount of cellulose and/or CE staple fibers in the composition3.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over any of Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation, Matsumura et al., (hereafter Matsumura), US Patent No.  5,927,287, Mauler, US Patent Application Publication No.  2004/0144510 A1 and O’Brien Stickney et al, (hereafter O’Brien), US Patent Application Publication No.  2017/0009401 A1 in view of GB 1341328, (hereafter GB’328)..
All of the above references teach the making of a composition comprising cellulose and staple fibers. The staple fibers comprising cellulose ester; see the description of the individual references below
 Ide teaches a wet-laid paper made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester and having length and diameter, DPF, falling within the disclosed range; see ¶-[0028]-[0029], and teaches the use of wood fibers, including recycled fibers as the pulp fibers; see ¶-[0030] and [0032] and the amount of the cellulose fibers including recycled fibers would be optimized depending upon the product to be made/formed.  Ide teaches also that the fibers can be crimped; see ¶-[0025]. Ide teaches multi-lobal cross-section of CE staple fibers; see ¶-[0029] and teaches the co-refining of the fibers; see ¶-[0079].
Matsumura teaches a fibrous composition including cellulosic fibers, i.e., beaten pulp and staple fibers, such as cellulose ester fibers, e.g., cellulose acetate fibers; see abstract and column 4, lines 13-22. Matsumura also teaches the degree of substitution of the staple fibers as claimed; see column 4, lines 27-41 and teaches the type of beaten pulps, i.e., cellulose fibers; see column 7, lines 56-67 and the examples show the wet-laying of the fibers. The proportion of cellulose to staple fibers is shown on column 8, lines 17-33 and falls within the claimed range
Mauler teaches also a mixture of cellulosic fibers and staple fibers, including ester fibers; see ¶-[0069]. The staple fibers in amount up to 30%.
O’Brien teaches fibrous structures comprising cellulosic fibers and staple fibers of the same type as claimed; see ¶-[0028], [0115], the synthetic fibers being in amount of less than 5% by weight; see ¶-[0043].
Even though none of the references teach the reuse of a broke to make another composition while leaving the broke system operational during the change-over, the continuous reuse of broke in papermaking is a common process and reusing it during changing or malfunction of the system is also known as taught by GB’328; see page 1, lines 70-99, and therefore re-using the broke of the primary references, Ide, Matsumura, Mauler and O’Brien,  during a change-over to another composition would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the broke generated by the system were used to make another product with different composition. This is even more evident if the other composition differs only in the amount of cellulose and/or CE staple fibers in the composition4 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Wet laid Product comprising blend of recycled cellulose and cellulose ester staple fibers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 Note that different composition includes compositions in which the proportion of the fibers and/or additives are different.
        2 The examiner takes official notice of these facts and will supply proof when/if necessary.
        3 Note that different composition includes compositions in which the proportion of the fibers and/or additives are different.
        4 Note that different composition includes compositions in which the proportion of the fibers and/or additives are different.